        Case 1:21-cv-02174-SCJ Document 1 Filed 05/25/21 Page 1 of 11




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

TIMOTHY C. HUNT,                            )
                                            )
            Plaintiff,                      )
                                            )
v.                                          )   CIVIL ACTION FILE
                                            )   NO.: __________________
LIFE INSURANCE COMPANY OF                   )
NORTH AMERICA,                              )
NORTHSIDE HOSPITAL                          )
LONG-TERM DISABILITY PLAN,                  )
and NORTHSIDE HOSPITAL, INC.                )
                                            )
          Defendants.                       )
_________________________________

                                 COMPLAINT

      COMES NOW, Plaintiff TIMOTHY C. HUNT (“Plaintiff”), and files this

Complaint against LIFE INSURANCE COMPANY OF NORTH AMERICA

(“CIGNA”), the NORTHSIDE HOSPITAL LONG-TERM DISABILITY PLAN

(the “Plan”), and NORTHSIDE HOSPITAL, INC. (“Northside”) showing the

Court as follows:

                         JURISDICTION AND VENUE

                                      1.

      This is an action for relief under section 502(a)(1)(B) of the Employee

Retirement Income Security Act (“ERISA”).



                                        1
        Case 1:21-cv-02174-SCJ Document 1 Filed 05/25/21 Page 2 of 11




                                          2.

      This Court has jurisdiction pursuant to ERISA § 502, 29 U.S.C. § 1132.

                                          3.

      Venue is proper in this District.

                                          4.

      The Plan is an employee benefit plan sponsored and maintained by

Northside in Georgia for the benefit of its eligible employees.

                                          5.

      At all material times, CIGNA, an insurance company licensed to transact

and conduct business in Georgia, was the claims fiduciary under the Plan.

                                          6.

      At all material times, CIGNA also insured benefits under the Plan by virtue

of a group policy of insurance issued to Northside. A copy of the group policy is

attached as Exhibit A.

                                          7.

      Plaintiff, as a full-time employee of Northside, was eligible to participate in

the Plan.

                                          8.

      In or around June 2019, Plaintiff was diagnosed with osteoarthritis of the

right knee and hip, femoral head flattening and subchondral cysts due to severe


                                               2
        Case 1:21-cv-02174-SCJ Document 1 Filed 05/25/21 Page 3 of 11




degeneration and bone-on-bone severe sclerosis.

                                       9.

      By September 2019, Plaintiff’s doctor restricted Plaintiff from sitting or

standing for long periods and from routine ambulation absent use of a walker or a

wheelchair.

                                       10.

      Plaintiff’s regular occupation as a Medical Technologist II for Northside

required him to, among other things, stand and sit for extended periods, walk

between lab departments carrying specimens, and walk between the parking lot

and his workplace.

                                       11.

      Under the Plan, the “Employee is considered Disabled if, solely because of

Injury or Sickness, he or she is:

1. unable to perform the material duties of his or her Regular Occupation; and

2. unable to earn 80% or more of his or her Indexed Earnings from working in his

or her Regular Occupation.”

                                       12.

      As of September 2019, his doctor’s restrictions and limitations rendered

Plaintiff unable to perform the material and substantial duties of his regular

occupation and, thus, precluded him from earning “80% or more of his or her


                                            3
           Case 1:21-cv-02174-SCJ Document 1 Filed 05/25/21 Page 4 of 11




Indexed Earnings[.]” This is especially so given that it was impractical for

Northside to allow Plaintiff to use a walker or wheelchair while performing his job

duties.

                                          13.

      Plaintiff filed a claim for benefits under the Plan in September 2019.

                                          14.

      By letter dated November 14, 2019, CIGNA denied Plaintiff’s claim on the

ground that Plaintiff was able to perform his duties in his so-called “light

occupation.” A copy of CIGNA’s denial letter is attached as Exhibit B.

                                          15.

      Plaintiff appealed CIGNA’s denial of his claim, and provided additional

medical records showing that he was “Disabled” as defined by the Plan. By letter

dated December 2, 2019, however, CIGNA upheld the denial of Plaintiff’s claim.

A copy of CIGNA’s December 2, 2019 letter is attached as Exhibit C.

                                          16.

          By letter dated April 21, 2020, Plaintiff again appealed the denial of his

claim to CIGNA. A copy of Plaintiff’s letter is attached as Exhibit D.

                                          17.

          By letter dated September 8, 2020, CIGNA initially denied Plaintiff’s

appeal. A copy of CIGNA’s letter is attached as Exhibit E.


                                             4
         Case 1:21-cv-02174-SCJ Document 1 Filed 05/25/21 Page 5 of 11




                                       18.

       By letter dated October 8, 2020, CIGNA denied Plaintiff’s appeal for the

final time. A copy of CIGNA’s letter is attached as Exhibit F.

                                       19.

       Plaintiff has exhausted his administrative remedies under the Plan and

ERISA.

                                       20.

       Plaintiff was terminated by Northside on September 25, 2020.

                                       21.

      On April 22, 2021, Plaintiff requested via email a copy of the Summary Plan

Description for the Plan.

                                       22.

      As of the date of filing this Complaint, Plaintiff had received no response to

his request.

   COUNT I: CLAIM FOR BENEFITS UNDER 29 U.S.C. § 1132(a)(1)(B)
              (against Defendants CIGNA and the Plan)

                                       23.

       Plaintiff incorporates in Count I his allegations in paragraphs 1 through 22

above.



                                       24.

                                         5
        Case 1:21-cv-02174-SCJ Document 1 Filed 05/25/21 Page 6 of 11




       At the time he filed his claim for benefits, Plaintiff was “Disabled” as

defined by the Plan.

                                         25.

       Consequently, Plaintiff was and remains entitled to benefits under the Plan.

                                         26.

       CIGNA’s denial of benefits to Plaintiff was de novo wrong.

                                         27.

      CIGNA’s denial of benefits also was arbitrary and capricious because

CIGNA:

      a. “Cherry picked” the information considered ignoring the medical opinions

of Plaintiff’s treating and attending physicians that Plaintiff was unable to work;

      b. Failed to consider and properly evaluate the medicines taken by Plaintiff

and the effects thereof;

      c. Failed to take into account the credible statements provided by Plaintiff

that reveal continued disability;

      d. Relied on hearsay reports of physicians and other persons who did not

examine Plaintiff;

      e. Misquoted and misinterpreted medical evidence provided by Plaintiff’s

treating and attending physicians; and

      f. Failed to provide Plaintiff with a full and fair review of his claim as


                                           6
         Case 1:21-cv-02174-SCJ Document 1 Filed 05/25/21 Page 7 of 11




required by 29 U.S.C. § 1133 and the regulations codified at 29 C.F.R. § 2560.503-

1.

                                       28.

       CIGNA’s denial was tainted by its conflict of interest in administering

claims while funding benefits under the Plan.

                                       29.

      By refusing to pay him benefits, Defendants have violated the terms of the

Plan and ERISA.

                                       30.

      Plaintiff is entitled to a declaratory relief and benefits under 29 U.S.C. §

1132(a)(1)(B), and attorney fees under 29 U.S.C. § 1132(g).

           COUNT II: INTERFERENCE WITH PLAN BENEFITS
           UNDER 29 U.S.C. § 1140 (against Defendant Northside)

                                       31.

       Plaintiff incorporates in Count II his allegations in paragraphs 1 through 22

above.

                                       32.

      ERISA § 510, 29 U.S.C. § 1140 provides that it shall be unlawful for any

person to discharge, fine, suspend, expel, discipline, or discriminate against a

participant or beneficiary for exercising any right to which she is entitled under the

provisions of an employee benefit plan, or for the purpose of interfering with the

                                          7
          Case 1:21-cv-02174-SCJ Document 1 Filed 05/25/21 Page 8 of 11




attainment of any right to which such participant may become entitled under the

plan or ERISA.

                                        33.

       Defendant Northside interfered with Plaintiff’s protected rights under § 510,

29 U.S.C. § 1140 by terminating him following his disability claim and causing

him to lose access to his health benefits.

                                        34.

       Plaintiff’s termination by Defendant Northside was an adverse employment

action.

                                        35.

       Plaintiff was prevented by virtue of his termination from obtaining benefits

that he was legally entitled to.

                                        36.

       In terminating Plaintiff, Defendant Northside discriminated against Plaintiff

for attempting to use the benefits to which he was legally entitled.

                                        37.

       Plaintiff’s action in attempting to obtain the benefits to which he was legally

entitled was a motivating factor in Defendant Northside decision to terminate

Plaintiff.




                                             8
           Case 1:21-cv-02174-SCJ Document 1 Filed 05/25/21 Page 9 of 11




                                         38.

         The benefits Plaintiff sought to obtain, but that were denied to him by

Defendant Northside, include but are not limited to the out-of-pocket premiums,

co-pays, deductibles, and other expenses related to medical insurance coverage and

benefits that Plaintiff may have been entitled to during and after his disability

claim.

                                         39.

         Because of Defendant Northside’s discrimination against Plaintiff, Plaintiff

lost access to medical and dental insurance, and Plaintiff was unable to get the

medical and dental treatment that he required.

    COUNT III: CLAIM FOR RELIEF UNDER 29 U.S.C. § 1132(c)(1)(B)
               (against Defendants Northside and CIGNA)

                                         40.

         Plaintiff incorporates in Count III his allegations in paragraphs 1 through 22

above.

                                         41.

         Defendants failed to respond after Plaintiff requested a copy of the Summary

Plan Description for the Plan on April 22, 2021.

                                         42.

         Defendants, as Plan Administrators, breached their statutory duties to

Plaintiff by failing to furnish him a copy of the summary plan description (“SPD”)

                                            9
       Case 1:21-cv-02174-SCJ Document 1 Filed 05/25/21 Page 10 of 11




and/or all modifications or changes at the times and intervals required under 29

U.S.C. § 1024(b)(4).

                            PRAYER FOR RELIEF

WHEREFORE, Plaintiff requests the following relief:

      (a) A declaration that Plaintiff has been continuously disabled under the Plan

         from September 8, 2019 through the present;

      (b) An award of benefits from the date of Plaintiff’s disability through the

         date of judgment including interest;

      (c) A judgment that Defendant Northside has violated 29 U.S.C. § 1140 and

         a surcharge award against Defendant Northside;

      (d) A judgment that Defendants Northside and Cigna have violated 29

         U.S.C. § 1132(c)(1)(B) and an award of $110 per day from April 22,

         2021 to the date of judgment, for failure to furnish an SPD to Plaintiff

         within 30 days of his request;

      (e) An award of reasonable attorney fees under 29 U.S.C. 1132(g)(1); and

      (f) An award of all other such relief as is deemed just and proper.

      Respectfully submitted this 25th day of May, 2021.


                                       /s/ Paul J. Sharman
                                       PAUL J. SHARMAN
                                       Georgia State Bar No. 227207

                                       The Sharman Law Firm LLC

                                          10
Case 1:21-cv-02174-SCJ Document 1 Filed 05/25/21 Page 11 of 11




                            11175 Cicero Drive, Suite 100
                            Alpharetta, GA 30022
                            Phone: (678) 242-5297
                            Fax: (678) 802-2129
                            Email: paul@sharman-law.com

                            Counsel for Plaintiff




                              11
